DETAILED ACTION
	1.	This action is in response to the application filed on 11/6/18.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claim 9 is objected to because of the following informalities: 
Claim 9 recites “receive variable frequency AC voltage” should be replaced with “receive a variable frequency AC voltage”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-2, 9-10, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Recker et al. (US 4956598).
Regarding claim 9: Recker et al. disclose a variable speed constant frequency power (VSCF) converter (i.e. figures 1-2 and 5-6) comprising: 
an AC/DC conversion stage (i.e. 16) configured to receive variable frequency AC voltage (i.e. from 12) and convert the variable frequency AC voltage (i.e. from 12) to a DC voltage (i.e. output of 16); 
a DC/AC conversion stage (i.e. 22) configured to convert the DC voltage (i.e. output of 16) into an AC current output (i.e. output of 24) having a constant frequency (i.e. frequency at the output of 24); and 
a controller (i.e. 30) configured to: receive a sensed AC current output (i.e. from 78a-c) from sensing of the AC current output (i.e. (i.e. output of 24)); 
determine whether the sensed AC current output (i.e. from 78a-c) exceeded a predetermined limit (i.e. limit set by 80 and 82); and in response to a determination that the sensed AC current output (i.e. from 78a-c) has exceeded the predetermined limit (i.e. limit set by 80 and 82), decreasing the DC voltage (i.e. by controlling the generator 12 in response to the sensed ac current to decreasing the dc voltage from the rectifier) (i.e. Col. 3, lines 40-50 and Col. 4, lines 21 through Col. 5, lines 1-35).  	Regarding claim 10: (i.e. figures 1-2 and 5-6) further comprising a variable frequency generator configured to output variable frequency signals, wherein decreasing the DC voltage includes controlling generation of the variable AC voltage by the variable frequency generator (i.e. Col. 3, lines 40-50 and Col. 4, lines 21 through Col. 5, lines 1-35).  	Regarding claim 16: Recker et al. disclose a controller for controlling a variable speed constant frequency power (VSCF) converter (i.e. figures 1-2 and 5-6), the controller comprising: 
processing circuits (i.e. 30) configured to: receive a determination that a sensed AC current output (i.e. from 78a-c) has exceeded a predetermined limit (i.e. limit set by 80 and 82), the AC current output (i.e. from 78a-c) being converted from a DC voltage (i.e. output of 16) and having a constant frequency (i.e. frequency of the converter), the DC voltage (i.e. output of 16) being converted from a variable frequency AC voltage (i.e. from 12), the variable frequency AC voltage (i.e. from 12) being generated in response to a mechanical energy input (i.e. input of 12) having a varying parameter; and in response to a determination that the sensed AC current output (i.e. from 78a-c) has exceeded the predetermined limit (i.e. limit set by 80 and 82) , decrease the DC voltage (i.e. by controlling the generator 12 in response to the sensed ac current to decreasing the dc voltage from the rectifier) (i.e. Col. 3, lines 40-50 and Col. 4, lines 21 through Col. 5, lines 1-35).  	Regarding claim 17: (i.e. figures 1-2 and 5-6) wherein decreasing the DC voltage includes controlling generation of the variable frequency AC voltage (i.e. Col. 3, lines 40-50 and Col. 4, lines 21 through Col. 5, lines 1-35).  	Regarding claim 19: (i.e. figures 1-2 and 5-6) wherein the processing circuits are further configured to: receive the sensed DC voltage (i.e. from 100); and compare (i.e. the summer 98 provided the different between the sensed dc voltage and the voltage reference signal. The different is the comparison between the DC voltages) the DC voltage (i.e. from 100) to the voltage reference signal (i.e. from 96) (i.e. Col. 5, lines 10-25).  	Regarding claim 20: (i.e. figures 1-2 and 5-6) wherein the processing circuits are further configured to control generation of the variable frequency AC voltage as a function of a result of the comparison (i.e. Col. 3, lines 40-50 and Col. 4, lines 21 through Col. 5, lines 1-35).
Regarding claims 1-2: the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Recker et al. (US 4956598).
Regarding claim 8: Recker et al. discloses the predetermined limit is exceeded when the AC current output is performed by the over current characteristic 80; and the AC current output is provided to a load coupled to a load bus that receives the AC current output except for he AC current output is more than approximately 1.5 a rated current level that is rated for a load. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the predetermined limit is exceeded when the AC current output is more than approximately 1.5 a rated current level that is rated for a load coupled to a load bus that receives the AC current output in order to minimizes distortion in the output of the system in a simple and effective manner., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269.  The examiner can normally be reached on Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nguyen Tran/Primary Examiner, Art Unit 2838